UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4686



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH S. LUONGO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-02-7)


Submitted:   December 3, 2003               Decided:   July 26, 2004


Before WIDENER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig L. Parshall, LAW OFFICE OF CRAIG L. PARSHALL, Fredericksburg,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Kevin V. DiGregory, Assistant United States Attorney, Amanda
Goldman, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Pursuant to a plea agreement, Joseph S. Luongo pleaded

guilty    to    making   a   false   statement   before     a   grand   jury,   in

violation of 18 U.S.C. § 1623 (2000).               In May 2002, the district

court    sentenced    Luongo    to   two   months    of   imprisonment,    to   be

followed by a three-year term of supervised release. We especially

note that special condition 6 of the conditions of supervision for

supervised release states that “the defendant shall make an effort

to settle all law judgments against him in any court within the

United States.”

               In March 2003, the Government filed a motion seeking to

modify this term of Luongo’s supervised release. Specifically, the

Government sought to compel Luongo to begin making payments on a

default judgment entered against him in 2001. After a hearing, the

district court granted the Government’s motion and ordered Luongo

to submit to a deposition to determine his assets and then to begin

making payments toward the judgment.             Luongo timely appeals this

order.

               District courts have wide latitude in imposing special

conditions on supervised release.             United States v. Dotson, 324

F.3d 256, 260 (4th Cir. 2003).             A district court may impose any

condition it considers appropriate as long as it is “reasonably

related” to the factors referred to in 18 U.S.C. § 3583(d)(1)

(2000).    Id.    These factors are:       “the nature and circumstances of


                                      - 2 -
the offense and the history and characteristics of the defendant,”

18 U.S.C. § 3553(a)(1) (2000); the need for the condition to deter

criminal conduct, see 18 U.S.C. § 3553(a)(2)(B) (2000); the need to

protect the public from any further criminal behavior by the

defendant, see 18 U.S.C. § 3553(a)(2)(C) (2000); and the need to

provide the defendant with training or medical care, 18 U.S.C.

§ 3553(a)(2)(D) (2000). Id. Additionally, special conditions must

be consistent with the Sentencing Commission’s policy statements

and may not involve a greater deprivation of liberty than is

necessary to achieve the specified goals.         Id.    A district court’s

imposition of special conditions of supervised release is reviewed

for an abuse of discretion.       Dotson, 324 F.3d at 259.

            Luongo   contends    that   the   district   court   abused   its

discretion by requiring him to submit to a deposition to determine

his assets and to begin making payments on the civil default

judgment.     The district court found that Luongo’s offense of

conviction—-lying to the grand jury—-and his failure to satisfy the

outstanding default judgment against him demonstrate a lack of

respect for the legal system.      Therefore, the district court found

the modification appropriately related to the factors referred to

in 18 U.S.C. § 3583(d).         Based on our review of the record, we

cannot say that the district court abused its discretion in so

finding.




                                   - 3 -
           Accordingly, we affirm the order of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  AFFIRMED




                                  - 4 -